Citation Nr: 1134798	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  03-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 11, 2004 for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial increased rating for service-connected headaches.  

3.  Entitlement to an initial compensable rating for service-connected left fifth finger disability.  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing, as well as corrections to that document which were submitted in October 2010, is associated with the claims file.

This case has a lengthy and complex procedural history.  Succinctly put, the Veteran has been awarded a June 1953 effective date for the award of service connection for headaches pursuant to the mandates of Joint Motions for Remand (Joint Motions) issued in July 2008 and June 2009.  The parties to these Joint Motions agreed that the Veteran had submitted an implied claim for service connection for headaches when he reported experiencing this symptomatology during and since service when undergoing a September 1953 VA examination.  In the July 2009 Joint Motion, the parties further agreed that the Veteran's claim for entitlement to an earlier effective date for the award of TDIU should be deferred pending adjudication of the Veteran's initial increased rating claims with regard to his service-connected headaches and left finger disabilities, as the adjudication of these issues could affect the Veteran's eligibility for TDIU consideration.  

When the case was returned to the Board, the Board determined in January 2011, that while the Veteran was schedularly eligible for TDIU consideration prior to his currently-assigned effective date, the evidence did not reflect that his service-connected disabilities had prevented him from engaging in a substantially gainful occupation prior to the date of his award.  Accordingly, the Board denied the Veteran's TDIU earlier effective date claim in a decision issued in January 2011.  A March 2011 Joint Motion determined that this disposition was premature, as the Board had simultaneously remanded the Veteran's headache and left finger disability increased rating claims when denying his TDIU earlier effective date claim.  Accordingly, the portion of the Board's January 2011 decision denying an earlier effective date was vacated, and the claim has now been returned to the Board in compliance with the mandates of this Joint Motion. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As outlined above, the Veteran's claim has been returned to the Board for compliance with the mandates of the March 2011 Joint Motion, which instructs that the Veteran's TDIU earlier effective date claim should be deferred pending the outcome of his initial increased rating claims with regard to his service-connected headaches and left finger disability, as the issues are inextricably intertwined.  Thus, the actions requested in the January 2011 Remand should be accomplished regarding the evaluation of headaches and the left fifth finger disability.  

As to the TDIU earlier effective date claim, the Court has held than in appropriate cases, VA may elect to obtain a retrospective medical opinion to determine whether the Veteran's service-connected disabilities prevented him from engaging in a substantially gainful occupation prior to a particular time.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Development in this regard should be accomplished.  

Additionally, the Veteran's recent VA treatment record should be obtained and associated with his claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from January 2011 to the present. 

2.  Upon completion of the above, and after completion of the development requested by the Board's January 2011 Remand with regard to the Veteran's headache and left finger disability increased rating claims, the RO should refer the claims file to an individual with the appropriate expertise to obtain a retrospective medical opinion that addresses whether the Veteran's service-connected disabilities, alone or in their aggregate, were sufficient to render him unemployable at any time prior to August 11, 2004.  A full rationale for any opinion expressed should be provided.  

3.  The claims on appeal should then be re-adjudicated.  If the full benefits sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



